                                           Case 3:18-cv-02509-LAB-BGS Document 1 Filed 11/01/18 PageID.1 Page 1 of 13


                                       1 KAZEROUNI LAW GROUP, APC
                                       2 Abbas Kazerounian, Esq. (SBN: 249203)
                                         ak@kazlg.com
                                       3 Jason A. Ibey, Esq. (SBN: 284607)
                                       4 jason@kazlg.com
                                         245 Fischer Avenue, Unit D1
                                       5 Costa Mesa, CA 92626
                                       6 Telephone: (800) 400-6808
                                         Facsimile: (800) 520-5523
                                       7
                                       8 LAW OFFICE OF DANIEL G. SHAY
                                         Daniel G. Shay (SBN: 250548)
                                       9 danielshay@tcpafdcpa.com
                                      10 409 Camino Del Rio South, Suite 101B
                                         San Diego, CA 92108
                                      11 Telephone: (619) 222-7429
                                      12 Facsimile: (866) 431-3292
K AZERO UNI LAW G RO UP, APC




                                      13 [Additional Attorneys on Signature Page]
  24 5 F ISCHE R A VENUE , U NIT D1
      C OS TA M ES A , CA 92 62 6




                                      14
                                         Attorneys for Plaintiff,
                                      15 William Perez, Jr.
                                      16                      UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA
                                      17
                                      18 WILLIAM PEREZ, JR.,                     Case No.: '18CV2509 BEN BGS
                                         Individually and On Behalf of All
                                      19 Others Similarly Situated,              CLASS ACTION
                                      20
                                                       Plaintiff,                COMPLAINT FOR DAMAGES AND
                                      21                                         INJUNCTIVE RELIEF PURSUANT
                                                                v.               TO:
                                      22
                                      23                                         THE FAIR CREDIT REPORTING
                                         TRANSUNION RENTAL                       ACT, 15 U.S.C. § 1681 ET SEQ.
                                      24 SCREENING SOLUTIONS,
                                         INC.,
                                      25                                         JURY TRIAL DEMANDED

                                      26              Defendant.
                                      27
                                      28

                                           CLASS ACTION COMPLAINT               1
                                           Case 3:18-cv-02509-LAB-BGS Document 1 Filed 11/01/18 PageID.2 Page 2 of 13


                                      1
                                                                             INTRODUCTION
                                      2
                                      3     1.    William Perez, Jr. (“Plaintiff”) brings this Class Action Complaint for

                                      4           damages, injunctive relief, and any other available legal or equitable

                                      5           remedies, resulting from the illegal actions of TransUnion Rental Screening

                                      6           Solutions, Inc. (“Defendant” or “TURSS”), for willfully violating the Fair

                                      7           Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”). Plaintiff alleges

                                      8           as follows upon personal knowledge as to himself and his own acts and

                                      9           experiences, and, as to all other matters, upon information and belief,

                                      10          including investigation conducted by his attorneys.

                                      11    2.    Defendant is a “consumer reporting agency” under the FCRA that sells

                                      12          consumer reports containing very detailed private information. The FCRA-
K AZERO UNI LAW G RO UP, APC




                                      13          governed content of these credit reports is determined by the reporting
  24 5 F ISCHE R A VENUE , U NIT D1
      C OS TA M ES A , CA 92 62 6




                                      14          agencies   themselves    such   as   Defendant.       Defendant   continuously

                                      15          misrepresents the source of the public record information such as criminal

                                      16          civil court history (“Public Record Information”) that Defendant publishes on

                                      17          its consumer reports in order to circumvent costs associated with obtaining

                                      18          the records from the actual source in violation of 15 U.S.C. § 168lg(a)(2).

                                      19    3.    Defendant works closely with vendors such as LexisNexis to obtain the

                                      20          Public Record Information, then Defendant represents on consumer reports,

                                      21          that Defendant obtained the Public Record Information directly from a court

                                      22          or government entity, rather than the actual source, which is LexisNexis or

                                      23          another vendor.

                                      24    4.    This practice deceives consumers and limits consumers’ access to the true

                                      25          source of the Public Record Information, thereby preventing consumers from

                                      26          directly addressing the true source in order to ameliorate any errors if they

                                      27          should occur.

                                      28    ///


                                           CLASS ACTION COMPLAINT                      2
                                           Case 3:18-cv-02509-LAB-BGS Document 1 Filed 11/01/18 PageID.3 Page 3 of 13


                                      1                                    JURISDICTION & VENUE
                                      2
                                            5.   Original subject matter jurisdiction is valid in U.S. District Court for
                                      3
                                                 violations of the FCRA pursuant to 28 U.S.C. § 1331.
                                      4
                                            6.   Venue is proper in this District under 28 U.S.C. § 1391(b) because Defendant
                                      5
                                                 transacts business in San Diego and because Plaintiff resided in this District at
                                      6
                                                 all times relevant to these claims such that a substantial part of the events
                                      7
                                                 giving rise to Plaintiff’s causes of action against Defendant occurred within
                                      8
                                                 this judicial district.
                                      9
                                            7.   Venue is also proper in U.S. District Court, Southern District of California,
                                      10
                                                 pursuant to 28 U.S.C. § 1391(b) because Defendant is deemed to reside in any
                                      11
                                                 judicial district in which it is subject to personal jurisdiction at the time the
                                      12
                                                 action is commenced, and because Defendant’s contacts with this District are
K AZERO UNI LAW G RO UP, APC




                                      13
  24 5 F ISCHE R A VENUE , U NIT D1




                                                 sufficient to subject it to personal jurisdiction.
      C OS TA M ES A , CA 92 62 6




                                      14
                                      15                                   PARTIES & DEFINITIONS

                                      16    8.   Plaintiff is, and at all times mentioned herein a natural person, individual
                                      17         citizen and resident of the State of California, County of San Diego, in this
                                      18         judicial district. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a(c)
                                      19         of the FCRA.
                                      20    9.   Plaintiff is informed and believes, and thereon alleges, that Defendant is, and
                                      21         at all times mentioned herein was, a corporation registered in Delaware with
                                      22         its principal place of business located in Colorado.
                                      23    10. The causes of action herein pertain to Plaintiff’s “consumer credit reports,” as
                                      24         defined by 15 U.S.C. § 1681a(d)(1) of the FCRA, in that inaccurate
                                      25         misrepresentations of Plaintiff’s information were made via written, oral, or
                                      26         other communication of information by a consumer reporting agency, which
                                      27         is used or is expected to be used, or collected in whole or in part, for the
                                      28         purpose of serving as a factor in establishing Plaintiff’s eligibility for, among

                                           CLASS ACTION COMPLAINT                      3
                                           Case 3:18-cv-02509-LAB-BGS Document 1 Filed 11/01/18 PageID.4 Page 4 of 13


                                      1
                                                other things, credit to be used primarily for personal, family, or household
                                      2
                                                purposes, and employment purposes.
                                      3
                                      4                               FACTUAL ALLEGATIONS

                                      5     11. Defendant is a FCRA-governed “consumer reporting agency” that selectively
                                      6         decides which information to provide to consumers that request the FCRA-
                                      7         governed information in its possession and which information it will hide
                                      8         from consumers.
                                      9     12. Upon information and belief, Defendant withholds certain information in
                                      10        order to minimize its compliance costs and to avoid customer service
                                      11        inquiries directed at them and their business partners or private vendors.
                                      12    13. As mentioned above, these private vendors and/or business partners include
K AZERO UNI LAW G RO UP, APC




                                      13
  24 5 F ISCHE R A VENUE , U NIT D1




                                                companies like LexisNexis (or “Lexis”), a third party that sells public record
      C OS TA M ES A , CA 92 62 6




                                      14        information to Defendant who then processes disputes regarding that public
                                      15        record information via the "ACDV" system.
                                      16    14. Upon information and belief, Defendant misrepresents the source of
                                      17        consumers’ Public Record Information, including criminal and civil court
                                      18        history, by falsely stating that a given courthouse is the source of the Public
                                      19        Record Information, while affirmatively hiding the true source of the Public
                                      20        Record Information.
                                      21        On information and belief, Defendant does not obtain its Public Record
                                      22        Information about criminal and civil court history from courthouses or actual
                                      23        government entities.     Defendant obtains such information from private
                                      24        vendors such as LexisNexis.
                                      25    15. The Public Record Information provided on Defendant’s consumer reports is
                                      26        not the actual court record, rather, an abbreviated version of the Public
                                      27        Record Information, which does not contain all the information in actual
                                      28        public records such as those of courthouses or the government. This leads to

                                           CLASS ACTION COMPLAINT                   4
                                           Case 3:18-cv-02509-LAB-BGS Document 1 Filed 11/01/18 PageID.5 Page 5 of 13


                                      1
                                                a large number of mistakes reflected in the Public Record Information on the
                                      2
                                                reports.
                                      3
                                            16. The mistakes in consumer credit reports are seen by anyone that requests that
                                      4
                                                consumer’s file, and oftentimes cause injury to that consumer.
                                      5
                                            17. The FCRA requires credit reporting agencies including Defendant to “clearly
                                      6
                                                and accurately disclose to the consumer the sources of the information” in the
                                      7
                                                consumer’s credit report under15 U.S.C. § 1681g(a)(2).
                                      8
                                            18. It is imperative that consumers know the true source of the Public Record
                                      9
                                                Information in their credit reports and have the ability to directly address the
                                      10
                                                true source of Public Record Information in order to ameliorate any mistakes
                                      11
                                                in the Public Record Information on credit reports.
                                      12
                                            19. On or around December 16, 2016, Plaintiff checked his TURSS consumer
K AZERO UNI LAW G RO UP, APC




                                      13
  24 5 F ISCHE R A VENUE , U NIT D1




                                                report and saw a traffic ticket in San Bernadino from 2013. The source of this
      C OS TA M ES A , CA 92 62 6




                                      14
                                                inaccurate Public Record information was listed as “CA San Bernadino
                                      15
                                                Superior CourtCA San Bernadino Superior Court” rather than LexisNexis, the
                                      16
                                                actual source of the information.
                                      17
                                            20. Plaintiff’s date of birth was wrong and the report did not say that the traffic
                                      18
                                                case had been dismissed.
                                      19
                                            21. Defendant attempts to circumvent liability by including an alleged disclaimer
                                      20
                                                saying the information was collected by “a company TURSS hired to collect
                                      21
                                                such information”.     This disclaimer fails because it does not satisfy the
                                      22
                                                requirements of the FCRA which requires Defendant to state the actual source
                                      23
                                                of thee information, not to merely say “a company”. This requirement is
                                      24
                                                meant to ensure that consumers have the ability to directly address errors on
                                      25
                                                their reports, such as those here.
                                      26
                                            22. On information and belief, Defendant did not obtain its Public Record
                                      27
                                                Information concerning Plaintiff from the San Bernadino Superior Court. It
                                      28

                                           CLASS ACTION COMPLAINT                    5
                                           Case 3:18-cv-02509-LAB-BGS Document 1 Filed 11/01/18 PageID.6 Page 6 of 13


                                      1
                                                would be far too costly and cumbersome for Defendant to obtain that
                                      2
                                                information directly from the court, if it is even possible.
                                      3
                                            23. Most courts have converted to electronic files and filing and can be searched
                                      4
                                                on-line. Many courts do not have paper files for all the cases that can be
                                      5
                                                pulled to gather public record information.
                                      6
                                            24. Upon information and belief, Defendant obtained its Public Record
                                      7
                                                Information concerning Plaintiff from one of its private vendors and/or
                                      8
                                                business partners such as LexisNexis that most likely obtains the information
                                      9
                                                from on-line and then processes and organizes the information so Defendant
                                      10
                                                or Lexis can pair the information with consumer files.
                                      11
                                            25. Defendant never identified LexisNexis or any other vendor as the source of
                                      12
                                                the public record information that makes its way into the consumer files that it
K AZERO UNI LAW G RO UP, APC




                                      13
  24 5 F ISCHE R A VENUE , U NIT D1




                                                sells, or any of the other less publicized marketing or risk assessment
      C OS TA M ES A , CA 92 62 6




                                      14
                                                databases that it maintains.
                                      15
                                            26. Defendant unambiguously deprived Plaintiff of the true source of the valuable
                                      16
                                                Public Record Information, in violation of the FCRA.
                                      17
                                            27. At all times during the aforementioned actions, there was in full force and
                                      18
                                                effect the following obligations pertaining to Defendant, pursuant to 15
                                      19
                                                U.S.C. § 1681g(a)(2):
                                      20
                                      21                Every consumer reporting agency shall, upon request,
                                                        and subject to section 1681h(a)(1) of this title, clearly
                                      22                and accurately disclose to the consumer: The sources of
                                      23                the information; except that the sources of information
                                                        acquired solely for use in preparing an investigative
                                      24                consumer report and actually used for no other purpose
                                      25                need not be disclosed: Provided, That in the event an
                                                        action is brought under this subchapter, such sources
                                      26                shall be available to the plaintiff under appropriate
                                      27                discovery procedures in the court in which the action is
                                                        brought.
                                      28

                                           CLASS ACTION COMPLAINT                    6
                                           Case 3:18-cv-02509-LAB-BGS Document 1 Filed 11/01/18 PageID.7 Page 7 of 13


                                      1
                                            28. At all times during the aforementioned actions, there was in full force and
                                      2
                                                effect the following obligations pertaining to Defendant, pursuant to 15
                                      3
                                                U.S.C. § 1681e(a)&(b) of the FCRA:
                                      4
                                      5                 (a) Identity and purposes of credit users. Every consumer
                                      6                 reporting agency shall maintain reasonable procedures
                                                        designed to avoid violations of section 605 [15 USC §
                                      7                 1681c] and to limit the furnishing of consumer reports to
                                      8                 the purposes listed under section 604 [15 USC § 1681b].
                                                        These procedures shall require that prospective users of
                                      9                 the information identify themselves, certify the purposes
                                      10                for which the information is sought, and certify that the
                                                        information will be used for no other purpose. Every
                                      11                consumer reporting agency shall make a reasonable effort
                                      12                to verify the identity of a new prospective user and the
                                                        uses certified by such prospective user prior to furnishing
K AZERO UNI LAW G RO UP, APC




                                      13
  24 5 F ISCHE R A VENUE , U NIT D1




                                                        such user a consumer report. No consumer reporting
      C OS TA M ES A , CA 92 62 6




                                      14                agency may furnish a consumer report to any person if it
                                                        has reasonable grounds for believing that the consumer
                                      15                report will not be used for a purpose listed in section 604
                                      16                [15 USC § 1681b].

                                      17                (b) Accuracy of report. Whenever a consumer reporting
                                      18                agency prepares a consumer report it shall follow
                                                        reasonable procedures to assure maximum possible
                                      19                accuracy of the information concerning the individual
                                      20                about whom the report relates.
                                      21
                                                                    CLASS ACTION ALLEGATIONS
                                      22
                                      23    29. Plaintiff brings this action on behalf of himself and on behalf of all others
                                      24        similarly situated (the “Class”).
                                      25    30. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings
                                      26        this action for himself and on behalf of a Class defined as follows:
                                      27                All persons within the United States who (a) had their
                                                        TURSS consumer reports provided to anyone by TURSS
                                      28                or any of its affiliated companies (b) within the five years

                                           CLASS ACTION COMPLAINT                    7
                                           Case 3:18-cv-02509-LAB-BGS Document 1 Filed 11/01/18 PageID.8 Page 8 of 13


                                      1                 prior to the filing of this Complaint and during its
                                      2                 pendency (c) where Defendant did not list its public
                                                        records vendor as the source of its public records
                                      3                 information.
                                      4     31. Defendant and its employees or agents are excluded from the Class.
                                      5     32. Plaintiff incorporates the prior allegations and estimates that the class is so
                                      6         numerous that joinder of all members is impractical. Although the precise
                                      7         number of Class members is known only to Defendant, Defendant sends tens
                                      8         of thousands of consumer credit report disclosures per year, and Defendant's
                                      9         uniform practice and procedure is to always omit the true source of its public
                                      10        records information from such disclosures. Accordingly, Plaintiff estimates
                                      11        that the class size numbers in the thousands.
                                      12    33. Upon information and belief, the consumer credit reports for Plaintiff and the
K AZERO UNI LAW G RO UP, APC




                                      13
  24 5 F ISCHE R A VENUE , U NIT D1




                                                member of the Class do not contain the actual source of the public records
      C OS TA M ES A , CA 92 62 6




                                      14        information that it reported about the Plaintiffs and the putative class
                                      15        members. This omission has remained consistent and uniform across time,
                                      16        jurisdictions, and consumers.
                                      17    34. There are questions of law and fact common to the Class, which common
                                      18        issues predominate over any issues involving only individual class members.
                                      19        For example and without limitation:
                                      20             a. whether Defendant misrepresented the true source of its Public
                                      21                Record Information in its consumer reports;
                                      22             b. whether this failure was a result of Defendant's standard operating
                                      23                procedure;
                                      24             c. whether the Defendant's conduct constituted a violation of the FCRA;
                                      25             d. whether the Defendant's conduct was willful; and
                                      26             e. the appropriate amount of statutory and/or punitive damages that are
                                      27                appropriate for such a violation.
                                      28

                                           CLASS ACTION COMPLAINT                   8
                                           Case 3:18-cv-02509-LAB-BGS Document 1 Filed 11/01/18 PageID.9 Page 9 of 13


                                      1
                                            35. Plaintiff's claims are typical of those of the Class members. All are based on
                                      2
                                                the same facts and legal theories. Defendant's consumer reports routinely fail
                                      3
                                                to include identifying information re the source of its Public Record
                                      4
                                                Information provided during the class period. The violations alleged are the
                                      5
                                                same and the class claim will rise and fall entirely based upon whether or not
                                      6
                                                Plaintiff's claim rises or falls.
                                      7
                                            36. Plaintiff will fairly and adequately protect the interests of the Class. Plaintiff
                                      8
                                                has retained counsel experienced in handling actions involving unlawful
                                      9
                                                practices against consumers and class actions.         Neither Plaintiff nor his
                                      10
                                                counsel has any interest that might cause his not to vigorously pursue this
                                      11
                                                action. Plaintiff is aware of his responsibilities to the putative classes and has
                                      12
                                                accepted such responsibilities.
K AZERO UNI LAW G RO UP, APC




                                      13
  24 5 F ISCHE R A VENUE , U NIT D1




                                            37. Certification of a class under Rule 23(b)(l) of the Federal Rules of Civil
      C OS TA M ES A , CA 92 62 6




                                      14
                                                Procedure is proper. Prosecuting separate actions by or against individual
                                      15
                                                class members would create a risk of adjudications with respect to individual
                                      16
                                                class members that, as a practical matter, would be dispositive of the interests
                                      17
                                                of the other members not parties to the individual adjudications or would
                                      18
                                                substantially impair or impede their ability to protect their interests.
                                      19
                                            38. Certification of a class under Rule 23(b)(2) of the Federal Rules of Civil
                                      20
                                                Procedure is appropriate in that the Defendant has acted on grounds generally
                                      21
                                                applicable to the class thereby making appropriate declaratory relief with
                                      22
                                                respect to the class as a whole.
                                      23
                                            39. Certification of the Class under Rule 23(b)(3) of the Federal Rules of Civil
                                      24
                                                Procedure is also appropriate in that:
                                      25
                                                     a. As alleged above, the questions of law or fact common to the
                                      26
                                                        members of the Class predominate over any questions affecting an
                                      27
                                                        individual member. Each of the common facts and legal questions in
                                      28
                                                        the case overwhelm the more modest individual damages issues.

                                           CLASS ACTION COMPLAINT                     9
                                           Case 3:18-cv-02509-LAB-BGS Document 1 Filed 11/01/18 PageID.10 Page 10 of 13


                                      1
                                                         Further, those individual issues that do exist can be effectively
                                      2
                                                         streamlined and resolved in a manner that minimizes the individual
                                      3
                                                         complexities and differences in proof in the case.
                                      4
                                                      b. A class action is superior to other available methods for the fair and
                                      5
                                                         efficient adjudication of the controversy. Consumer claims generally
                                      6
                                                         are ideal for class treatment as they involve many, if not most,
                                      7
                                                         consumers who are otherwise disempowered and unable to afford and
                                      8
                                                         bring such claims individually. Further, most consumers affected by
                                      9
                                                         the Defendant's FCRA violations would likely be unaware of their
                                      10
                                                         rights under the law, or who they could find to represent them in
                                      11
                                                         federal litigation. Additionally, individual litigation of the uniform
                                      12
                                                         issues in this case would be a waste of judicial resources. The issues
K AZERO UNI LAW G RO UP, APC




                                      13
  24 5 F ISCHE R A VENUE , U NIT D1




                                                         at the core of this case are class wide and should be resolved at one
      C OS TA M ES A , CA 92 62 6




                                      14
                                                         time. One win for one consumer would set the law as for every
                                      15
                                                         similarly situated consumer.
                                      16
                                             40. The Defendant's failure to disclose all information in its consumer reports,
                                      17
                                                 including the source of the Public Record Information violated 15 U.S.C. §
                                      18
                                                 168lg(a)(2) and 15 U.S.C. § 1681e(a)&(b) as to the Plaintiff and the Class
                                      19
                                                 members.
                                      20
                                             41. The conduct, action, and inaction of the Defendant was willful, rendering the
                                      21
                                                 Defendant liable for statutory and punitive damages in an amount to be
                                      22
                                                 determined by the Court pursuant to 15 U.S.C. § 1681n.
                                      23
                                             42. Plaintiff and the Class members are entitled to recover costs and attorney's
                                      24
                                                 fees, as well as appropriate equitable relief, from the Defendant, in an amount
                                      25
                                                 to be determined by the Court pursuant to 15 U.S.C. § 1681n.
                                      26
                                             43. In the alternative, the violation was negligent entitling the Plaintiffs and the
                                      27
                                                 class to actual damages in the amount of the value of their consumer
                                      28
                                                 disclosure.

                                            CLASS ACTION COMPLAINT                   10
                                           Case 3:18-cv-02509-LAB-BGS Document 1 Filed 11/01/18 PageID.11 Page 11 of 13


                                      1
                                      2                                      CAUSE OF ACTION
                                                                        FAIR CREDIT REPORTING ACT
                                      3                                   15 U.S.C. § 1681 ET SEQ.
                                      4
                                             44. Plaintiff incorporates by reference all of the above paragraphs of this
                                      5
                                                   Complaint as though fully stated herein.
                                      6
                                             45. The foregoing acts and omissions constitute numerous and multiple violations
                                      7
                                                   of the FCRA.
                                      8
                                             46. As a credit reporting agency, Defendant is required to comply with 15 U.S.C.
                                      9
                                                   § 1681g(a)(2) of the FCRA.
                                      10
                                             47. Defendant violated 15 U.S.C. § 1681g(a)(2) by failing to clearly and
                                      11
                                                   accurately disclose the sources that supplied any information to Defendant
                                      12
                                                   about Plaintiff and the Class.
K AZERO UNI LAW G RO UP, APC




                                      13
  24 5 F ISCHE R A VENUE , U NIT D1




                                             48. Plaintiff is informed and believes that Defendant violated 15 U.S.C. §§
      C OS TA M ES A , CA 92 62 6




                                      14
                                                   1681e(a)&(b) of the FCRA by maintaining the very inaccurate information
                                      15
                                                   about which Plaintiff reported.
                                      16
                                             49. As a result of each and every violation of the FCRA, Plaintiff and the Class
                                      17
                                                   are entitled to actual damages, pursuant to 15 U.S.C. § 1681o(a)(1); and
                                      18
                                                   reasonable attorney fees and costs pursuant to 15 U.S.C. § 1681o(a)(2).
                                      19
                                             50. As a result of each and every willful violation of the FCRA, Plaintiff and the
                                      20
                                                   Class are also entitled to and seek actual damages of $100.00 to $1,000.00 per
                                      21
                                                   violation and such amount as the court may allow, pursuant to 15 U.S.C. §
                                      22
                                                   1681n(a)(1)(A); punitive damages as the court may allow, pursuant to 15
                                      23
                                                   U.S.C. § 1681n(a)(2); and reasonable attorney fees and costs pursuant to 15
                                      24
                                                   U.S.C. § 1681n(a)(3).
                                      25
                                             ///
                                      26
                                             ///
                                      27
                                             ///
                                      28
                                             ///

                                            CLASS ACTION COMPLAINT                    11
                                           Case 3:18-cv-02509-LAB-BGS Document 1 Filed 11/01/18 PageID.12 Page 12 of 13


                                       1
                                                                          PRAYER FOR RELIEF
                                       2
                                                  WHEREFORE, Plaintiff and the Class members pray for judgment as
                                       3
                                            follows against Defendant:
                                       4
                                                  • Certify the Class as requested herein;
                                       5
                                                  • Appoint Plaintiff to serve as the Class Representative in this matter;
                                       6
                                                  • Appoint Plaintiff’s Counsel as Class Counsel in this matter;
                                       7
                                                  • Provide such further relief as may be just and proper.
                                       8
                                                  In addition, Plaintiff and the Class members pray for further judgment as
                                       9
                                            follows against Defendant:
                                      10
                                      11                                  FAIR CREDIT REPORTING ACT
                                                                            15 U.S.C. § 1681 ET SEQ.
                                      12
                                                 • Actual damages pursuant to 15 U.S.C. § 1681o(a)(1);
K AZERO UNI LAW G RO UP, APC




                                      13
  24 5 F ISCHE R A VENUE , U NIT D1




                                                 • Statutory damages of $1,000.00 per violation per plaintiff, per month of
      C OS TA M ES A , CA 92 62 6




                                      14
                                                    reporting, pursuant to 15 U.S.C. § 1681n(a)(1);
                                      15
                                                 • Punitive damages as the court may allow pursuant to 15 U.S.C. §
                                      16
                                                    1681n(a)(2);
                                      17
                                                 • Injunctive relief to command Defendant to correct the information
                                      18
                                                    furnished on Plaintiff’s and the Class’s credit reports and prohibit them
                                      19
                                                    from engaging in future violations;
                                      20
                                                 • Attorney fees and costs to maintain the instant action, pursuant to 15
                                      21
                                                    U.S.C. §§ 1681n(a)(3) and 1681o(a)(2);
                                      22
                                                 • Any other relief the Court may deem just and proper including interest.
                                      23
                                      24 ///
                                      25 ///
                                      26 ///
                                      27 ///
                                      28 ///

                                            CLASS ACTION COMPLAINT                  12
                                           Case 3:18-cv-02509-LAB-BGS Document 1 Filed 11/01/18 PageID.13 Page 13 of 13


                                      1
                                                                               TRIAL BY JURY
                                      2
                                             51. Pursuant to the Seventh Amendment to the Constitution of the United States
                                      3
                                                 of America, Plaintiff is entitled to, and demand, a trial by jury.
                                      4
                                      5
                                            Dated: November 1, 2018                        Respectfully submitted,
                                      6
                                                                                           KAZEROUNI LAW GROUP, APC
                                      7
                                      8                                                    By: s/ ABBAS KAZEROUNIAN
                                                                                                 ABBAS KAZEROUNIAN, ESQ.
                                      9 Additional Plaintiff’s Counsel:
                                      10
                                            HYDE & SWIGART
                                      11    Joshua B. Swigart, Esq. (SBN: 225557)
                                      12    josh@westcoastlitigation.com
                                            Yana A. Hart, Esq. (SBN: 306499)
K AZERO UNI LAW G RO UP, APC




                                      13
  24 5 F ISCHE R A VENUE , U NIT D1




                                            yana@westcoastlitigation.com
      C OS TA M ES A , CA 92 62 6




                                      14    2221 Camino Del Rio South, Suite 101
                                            San Diego, CA 92108
                                      15    Telephone: (619) 233-7770
                                      16    Facsimile: (619) 297-1022

                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                            CLASS ACTION COMPLAINT                    13
